Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

FOR COMPANY EMPLOYEES

 

UNDER THE WATTS WATER TECHNOLOGIES, INC.

2004 STOCK INCENTIVE PLAN

 

Name of Grantee:                                    

No. of Shares:                                          

Grant Date:                                                   

 

Pursuant to the Watts Water Technologies, Inc. 2004 Stock Incentive Plan (the
“Plan”) as amended through the date hereof, Watts Water Technologies, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above.  The Grantee shall receive the number of shares of Class A Common
Stock, par value $.10 per share (the “Stock”) of the Company specified above,
subject to the restrictions and conditions set forth herein and in the Plan.

 

1.             Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award by signing
and delivering to the Company a copy of this Award Agreement.  Upon acceptance
of this Award by the Grantee, (i) the shares of Restricted Stock so accepted
shall be issued by the Company and held by the Company’s transfer agent in book
entry form in a restricted account until such Restricted Stock is vested as
provided in Paragraph 3 below, (ii) the Grantee shall deliver to the Company a
stock power endorsed in blank, and (iii) the Grantee’s name shall be entered as
the stockholder of record on the books of the Company.  Thereupon, the Grantee
shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

 

2.             Restrictions and Conditions.

 


(A)           AS SET FORTH IN PARAGRAPH 1, THE BOOK ENTRIES REPRESENTING THE
SHARES OF RESTRICTED STOCK GRANTED HEREIN SHALL BEAR AN APPROPRIATE LEGEND, AS
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH
SHARES ARE SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE PLAN.


 


(B)           SHARES OF RESTRICTED STOCK GRANTED HEREIN MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE PRIOR TO VESTING.


 


(C)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON (OTHER THAN DEATH OR
DISABILITY) PRIOR TO VESTING OF SHARES OF RESTRICTED STOCK GRANTED HEREIN, THE
UNVESTED SHARES OF RESTRICTED STOCK SHALL BE IMMEDIATELY FORFEITED UPON
TERMINATION OF EMPLOYMENT.

 

3.             Vesting of Restricted Stock.  The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on                              
[third anniversary of Grant Date] (the “Vesting Date”).  Subsequent to such
Vesting Date, the shares of Stock shall no longer be deemed

 

--------------------------------------------------------------------------------


 

Restricted Stock.  Notwithstanding the foregoing, if the Grantee’s employment is
terminated by reason of death or disability (as determined by the Administrator)
prior to the vesting of shares of Restricted Stock granted herein, the unvested
shares of Restricted Stock held by the Grantee shall become fully vested.  The
Administrator may at any time accelerate the vesting of the Stock.

 

4.             Dividends.  Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.             Limitations on Transferability.  This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

8.             Miscellaneous.

 


(A)           NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE GRANTEE AT THE ADDRESS SET FORTH
BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY
FURNISH TO THE OTHER PARTY IN WRITING.

 


(B)           THIS AGREEMENT DOES NOT CONFER UPON THE GRANTEE ANY RIGHTS WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Watts Water Technologies, Inc.,                           shares of the Class A
Common Stock, $0.10 par value, of Watts Water Technologies, Inc., a Delaware
corporation (the “Company”),  standing in the name of the undersigned on the
books of said Company, and does hereby irrevocably constitute and appoint
                               as his/her Attorney-in-Fact to transfer the said
stock on the books of the Company with full power of substitution in the
premises.

 

IN WITNESS WHEREOF, the undersigned has caused this power to be executed as of
this          day of                   ,            .

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------